
	

114 HR 4184 IH: Food Recovery Act of 2015
U.S. House of Representatives
2015-12-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 4184
		IN THE HOUSE OF REPRESENTATIVES
		
			December 7, 2015
			Ms. Pingree introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on House Administration, Oversight and Government Reform, Ways and Means, Education and the Workforce, and Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		A BILL
		To decrease the incidence of food waste, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Food Recovery Act of 2015. 2.Table of contentsThe table of contents for this Act is as follows:
			
				Sec. 1. Short title.
				Sec. 2. Table of contents.
				Title I—Farms
				Sec. 101. Use of Rural Energy for America Program to reduce food and crop waste.
				Sec. 102. Farm storage facility loan program.
				Sec. 103. Composting as conservation practice.
				Sec. 104. Study and report on methods to decrease the incidence of food waste.
				Title II—Retail and Restaurants
				Sec. 201. Extension and expansion of charitable deduction for contributions of food inventory.
				Sec. 202. Good Samaritan food donation.
				Sec. 203. Report on food donation by retail food stores.
				Sec. 204. Use of Commodity Credit Corporation funds to cover Emergency Food Assistance Program
			 storage and distribution costs.
				Title III—Schools and other Institutions
				Sec. 301. Establishment of the Office of Food Recovery.
				Sec. 302. Amendments to Federal Food Donation Act to require food donations by executive agencies
			 and Congress.
				Sec. 303. Food and agriculture service learning program.
				Sec. 304. Farm to school grant program to improve access to local foods in schools and reduce food
			 waste.
				Sec. 305. Modification of National School Lunch Program procurement requirements to encourage
			 purchase of lower-price, non-standard size or shape produce.
				Title IV—Consumers and Local Infrastructure
				Sec. 401. Food date labeling.
				Sec. 402. Support for national media campaigns to decrease the incidence of food waste.
				Sec. 403. Increase in resources for community facilities loans directed at composting and
			 waste-to-energy operations.
				Sec. 404. Expansion of rural utilities service water and waste disposal program to provide loans
			 and grants for rural communities to adapt waste disposal facilities to
			 incorporate food waste-to-energy operations.
				Sec. 405. Grants for composting and food waste-to-energy projects.
			
		IFarms
			101.Use of Rural Energy for America Program to reduce food and crop waste
 (a)Increased fundingSection 9007(g)(1) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(g)(1)) is amended—
 (1)by striking and at the end of subparagraph (D); (2)in subparagraph (E), by striking fiscal year 2014 and each fiscal year thereafter. and inserting each of fiscal years 2014 and 2015; and; and
 (3)by adding at the end the following new subparagraph:  (F)$70,000,000 for fiscal year 2016 and each fiscal year thereafter..
 (b)Requirements related to installation of anaerobic DigestersSection 9007(c) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(c)) is amended by adding at the end the following new paragraph:
					
						(5)Requirements related to installation of anaerobic Digesters
 (A)In generalIn the case of a loan guarantee or grant under this subsection to an agricultural producer or rural small business to support the installation of an anaerobic digester that will use food or crop waste, or both, to produce energy, the Secretary shall obtain from the recipient—
 (i)a written agreement entered into between the recipient and a hunger-serving organization providing for the recipient and the organization to work together to ensure that apparently wholesome food (as defined in section 170(e)(3)(C)(iii) of the Internal Revenue Code of 1986) generated by or provided to the recipient for use in the anaerobic digester is redistributed to the organization for provision to people in need of food; and
 (ii)a written end-product recycling plan, which shall provide for the disposal of the material resulting from the anaerobic digester, is made, in accordance with guidelines which the Administrator of the Environmental Protection Agency shall establish, that ensures that the disposal of such material does not create an environmental hazard.
 (B)Hunger-serving organization definedIn subparagraph (A), the term hunger-serving organization means— (i)a food bank (as defined in section 201A(5) of the Emergency Food Assistance Act of 1983);
 (ii)a food pantry (as defined in section 201A(6) of such Act); or (iii)a soup kitchen (as defined in section 201A(8) of such Act).
								.
 (c)Set-Aside for anaerobic DigestersSection 9007(g) of the Farm Security and Rural Investment Act of 2002 (7 U.S.C. 8107(g)) is amended by adding at the end the following new paragraph:
					
 (4)Set-aside for anaerobic digestersOf the funds made available for each fiscal year under this subsection, not less than $20,000,000 shall be available to support the installation of anaerobic digesters that use food or crop waste, or both, to produce energy. Such funds shall remain available until expended..
				102.Farm storage facility loan program
 (a)Inclusion of refrigerated vehicle as eligible facilitySection 1614(a) of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8789(a)) is amended by striking construct or upgrade storage and handling facilities and inserting acquire, construct, or upgrade storage, handling, and transportation facilities, which may include refrigerated vehicles to improve storage and marketing,.
 (b)Set-Aside To improve Producer and emergency feeding organization cooperationSection 1614 of the Food, Conservation, and Energy Act of 2008 (7 U.S.C. 8789) is amended by adding at the end the following new subsection:
					
 (g)Set-Aside To improve Cooperation between Producers and emergency feeding organizationsOf the funds made available for a fiscal year for storage facility loans under this section, the Secretary shall reserve at least 5 percent for eligible producers that, in cooperation with an emergency feeding organization, agree to use the storage facility loan to acquire, construct, or upgrade storage, handling, and transportation facilities to improve the ability of the producer to provide commodities to an emergency feeding organization and the ability of the emergency feeding organization to provide commodities to eligible recipients. In this subsection, the term emergency feeding organization has the meaning given that term in section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)..
 103.Composting as conservation practiceTitle XII of the Food Security Act of 1985 (16 U.S.C. 3801 et seq.) is amended— (1)in section 1201(a), by adding at the end the following:
					
 (28)Composting practiceThe term composting practice includes— (A)activities to produce compost, including activities that do not require the use of a composting facility; and
 (B)the use of compost.; (2)in section 1238D(2)(B)(i), by inserting and composting practices after agriculture drainage management systems; and
 (3)in section 1240A(4)(A)(ii), by inserting , including composting practices before the semicolon. 104.Study and report on methods to decrease the incidence of food waste (a)StudyThe Secretary of Agriculture shall conduct a study on—
 (1)new technologies to increase the period during which an agricultural product may be stored before such product is considered adulterated under State or Federal law; and
 (2)a method to measure the amount of agricultural products that are disposed of each year by the farms that produce such products.
 (b)ReportNot later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report that contains—
 (1)the results of the study conducted under subsection (a); and (2)the recommendations of the Secretary with respect to methods of decreasing the incidence of food waste.
 (c)Agricultural product definedIn this section, the term agricultural product has the meaning given the term agricultural products in section 207 of the Agricultural Marketing Act of 1946 (7 U.S.C. 1626). IIRetail and Restaurants 201.Extension and expansion of charitable deduction for contributions of food inventory (a)Permanent extensionSection 170(e)(3)(C) of the Internal Revenue Code of 1986 is amended by striking clause (iv).
 (b)Increase in limitationSection 170(e)(3)(C) of such Code, as amended by subsection (a), is amended by striking clause (ii), by redesignating clause (iii) as clause (iv), and by inserting after clause (i) the following new clauses:
					
 (ii)LimitationThe aggregate amount of such contributions for any taxable year which may be taken into account under this section shall not exceed—
 (I)in the case of any taxpayer other than a C corporation, 15 percent of the taxpayer’s aggregate net income for such taxable year from all trades or businesses from which such contributions were made for such year, computed without regard to this section, and
 (II)in the case of a C corporation, 15 percent of taxable income (as defined in subsection (b)(2)(D)). (iii)Rules related to limitation (I)CarryoverIf such aggregate amount exceeds the limitation imposed under clause (ii), such excess shall be treated (in a manner consistent with the rules of subsection (d)) as a charitable contribution described in clause (i) in each of the 5 succeeding taxable years in order of time.
 (II)Coordination with overall corporate limitationIn the case of any charitable contribution allowable under clause (ii)(II), subsection (b)(2)(A) shall not apply to such contribution, but the limitation imposed by such subsection shall be reduced (but not below zero) by the aggregate amount of such contributions. For purposes of subsection (b)(2)(B), such contributions shall be treated as allowable under subsection (b)(2)(A)..
 (c)Determination of basis for certain taxpayersSection 170(e)(3)(C) of such Code, as amended by subsections (a) and (b), is amended by adding at the end the following new clause:
					
 (v)Determination of basis for certain taxpayersIf a taxpayer— (I)does not account for inventories under section 471, and
 (II)is not required to capitalize indirect costs under section 263A, the taxpayer may elect, solely for purposes of subparagraph (B), to treat the basis of any apparently wholesome food as being equal to 25 percent of the fair market value of such food.. (d)Determination of fair market valueSection 170(e)(3)(C) of such Code, as amended by subsections (a), (b), and (c), is amended by adding at the end the following new clause:
					
 (vi)Determination of fair market valueIn the case of any such contribution of apparently wholesome food which cannot or will not be sold solely by reason of internal standards of the taxpayer, lack of market, or similar circumstances, or by reason of being produced by the taxpayer exclusively for the purposes of transferring the food to an organization described in subparagraph (A), the fair market value of such contribution shall be determined—
 (I)without regard to such internal standards, such lack of market, such circumstances, or such exclusive purpose, and
 (II)by taking into account the price at which the same or substantially the same food items (as to both type and quality) are sold by the taxpayer at the time of the contribution (or, if not so sold at such time, in the recent past).. 
 (e)Nonprofit retail salesSection 170(e)(3)(C) of such Code, as amended by subsections (a), (b), (c), and (d), is amended by adding at the end the following new clause:
					
 (vii)Nonprofit retail saleFor purposes of clause (i), a charitable contribution of food includes a contribution to or for the use of an organization described in subsection (c) that is a food bank, food pantry, soup kitchen, or other similar organization which holds such food for nonprofit retail sale. For purposes of the preceding sentence, the terms food bank, food pantry, and soup kitchen have the meanings given such terms by section 201A of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7501)..
				(f)Effective Date
 (1)In generalExcept as otherwise provided in this subsection, the amendments made by this section shall apply to contributions made after the date of the enactment of this Act, in taxable years ending after such date.
 (2)Limitation; applicability to C corporationsThe amendments made by subsection (b) shall apply to contributions made in taxable years ending after the date of the enactment of this Act.
					202.Good Samaritan food donation
 (a)Definition of ultimate distributionSection 22(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(b)) is amended by adding at the end the following new paragraph:
					
 (11)Ultimate distributionThe term ultimate distribution means any method by which an individual receives a product from an entity, including by donation or at a reduced cost..
 (b)Local health laws and regulationsSection 22 of the Child Nutrition Act of 1966 (42 U.S.C. 1791) is amended— (1)in subsections (b)(1), (b)(2), and (e) by striking Federal, State, and local and inserting Federal and State; and
 (2)in subsection (f), by striking or local. (c)Conforming amendmentSection 22(e)(2) of the Child Nutrition Act of 1966 (42 U.S.C. 1791(e)(2)) is amended by striking distribution and inserting ultimate distribution to needy individuals.
				203.Report on food donation by retail food stores
 Not later than 1 year after the date of the enactment of this Act, the Secretary of Agriculture shall submit to Congress a report that contains the recommendations of the Secretary with respect to methods of increasing food donation by retail food stores, as defined by the Secretary.
			204.Use of Commodity Credit Corporation funds to cover Emergency Food Assistance Program storage and
			 distribution costs
 (a)Use of Commodity Credit Corporation fundsSection 204(a)(1) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(a)(1)) is amended— (1)in the first sentence, by striking There are authorized to be appropriated $100,000,000 for fiscal year 2008 and each fiscal year thereafter, for the Secretary to make available to the States and inserting Using funds of the Commodity Credit Corporation, the Secretary shall make available to the States $100,000,000 for fiscal year 2016 and each fiscal year thereafter; and
 (2)in the second sentence, by striking Funds appropriated and inserting Funds made available. (b)Relation to other Commodity Credit Corporation expendituresSection 204(b) of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508(b)) is amended by striking appropriations made or authorized under this section and inserting amounts made available under subsection (a)(1).
 (c)Clerical amendmentThe heading of section 204 of the Emergency Food Assistance Act of 1983 (7 U.S.C. 7508) is amended to read as follows:
					
						204.Funds for State storage and distribution costs.
				IIISchools and other Institutions
 301.Establishment of the Office of Food RecoveryThe Federal Crop Insurance Reform and Department of Agriculture Reorganization Act of 1994 is amended by inserting after section 309 (7 U.S.C. 6921) the following new section:
				
					310.Office of Food Recovery
 (a)Office establishedThe Secretary of Agriculture shall establish within the Department of Agriculture an office to be known as the Office of Food Recovery to coordinate Federal programs to measure and reduce the incidence of food waste.
 (b)Director of Food RecoveryThe Office shall be headed by a Director, to be appointed by the Secretary. (c)DutiesThe Director of the Office of Food Recovery shall—
 (1)support and promote Federal programs to reduce the incidence of food waste; and (2)make recommendations with respect to reducing the incidence of food waste..
			302.Amendments to Federal Food Donation Act to require food donations by executive agencies and
			 Congress
 (a)RequirementThe Federal Food Donation Act of 2008 (Public Law 110–247; 42 U.S.C. 1792) is amended— (1)in section 2, by striking encourage and inserting require; and
 (2)in section 4(a)(1), by striking encourages and inserting requires. (b)Definition of agencies coveredSection 3 of such Act is amended by adding at the end the following new paragraph:
					
 (5)Executive agencyThe term executive agency has the meaning provided that term in section 133 of title 41, United States Code.. (c)DeadlineSection 4(a) of such Act is amended by striking Not later than and all that follows through 421) and inserting Not later than 180 days after the date of the enactment of the Food Recovery Act of 2015, the Federal Acquisition Regulation issued in accordance with section 1121 of title 41, United States Code,.
 (d)Expansion of contracts coveredSection 4(a) of such Act is amended by striking $25,000 and inserting $10,000. (e)Coverage of CongressSection 4 of such Act is amended by adding at the end the following new subsection:
					
						(c)Application to Congress
 (1)ContractsThis Act shall apply to the House of Representatives and to contracts entered into by the House of Representatives, and to the Senate and to contracts entered into by the Senate, in the same manner and to the same extent as this Act applies to an executive agency and to contracts entered into by an executive agency.
 (2)AdministrationFor purposes of carrying out paragraph (1)— (A)the Chief Administrative Officer of the House of Representatives shall be considered the head of the House of Representatives; and
 (B)the Secretary of the Senate shall be considered the head of the Senate.. (f)Authorization of appropriationsSuch Act is further amended by adding at the end the following new section:
					
 5.Authorization of appropriationsThere is authorized to be appropriated $10,000,000 each fiscal year to the Secretary of Agriculture to enforce this Act..
				303.Food and agriculture service learning program
 (a)Purposes and prioritiesSection 413 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7633) is amended—
 (1)in subsection (a), by striking and improve the nutritional health of children and inserting , improve the nutritional health of children, and raise public awareness about wasted food and the use of food recovery efforts to reduce the quantity of wasted food;
 (2)in subsection (b)— (A)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and
 (B)by inserting after paragraph (3) the following new paragraph:  (4)to raise public awareness about the consequences of wasted food and to encourage the implementation of food recovery initiatives to reduce the quantity of wasted food;; and
 (3)in subsection (c)(2)(C), by striking and where food comes from and inserting , where food comes from, the consequences of food waste, and food recovery initiatives. (b)FundingSection 413 of the Agricultural Research, Extension, and Education Reform Act of 1998 (7 U.S.C. 7633) is amended—
 (1)in subsection (a), by striking Subject to the availability of appropriations under subsection (e), the Secretary and inserting The Secretary; and (2)in subsection (e), by striking paragraph (1) and inserting the following new paragraph:
						
 (1)Source of fundsUsing funds of the Commodity Credit Corporation, the Secretary shall make available $5,000,000 for fiscal year 2016 and for each fiscal year thereafter to carry out the Program. Such amounts shall remain available until expended..
					304.Farm to school grant program to improve access to local foods in schools and reduce food waste
 (a)Purpose of grant programSection 18(g)(3)(A)(v) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(3)(A)(v)) is amended by inserting before the semicolon the following: and reducing food waste at both the school and farm level.
 (b)FundingSection 18(g)(8)(A) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(8)(A))— (1)by striking On October 1, 2012, and each October 1 thereafter, out and inserting Out; and
 (2)by striking $5,000,000, to remain available until expended. and inserting $5,000,000 on October 1, 2012, and each October 1 thereafter through October 1, 2015, and $6,000,000 on October 1, 2016, and each October 1 thereafter. Amounts made available under this subparagraph shall remain available until expended.
 (c)Set-Aside for Food Waste Reduction GrantsSection 18(g)(3) of the Richard B. Russell National School Lunch Act (42 U.S.C. 1769(g)(3)) is amended by adding at the end the following new subparagraph:
					
 (D)Set-Aside for Food Waste Reduction GrantsOf the funds made available for a fiscal year for grants under this subsection, the Secretary shall reserve at least $1,000,000 for grants to implement farm to school programs designed to both facilitate a school’s use of food from farms that would otherwise go to waste and projects that provide farms with compostable materials from schools, including food scraps, and compostable lunch trays and utensils..
				305.Modification of National School Lunch Program procurement requirements to encourage purchase of
 lower-price, non-standard size or shape produceSection 9(a)(4)(C) of the Richard B. Russell National School Lunch Act (7 U.S.C. 2011 et seq.(a)(4)(C)) is amended by striking clause (ii) and inserting the following new clause (ii):
				
 (ii)in the product specifications and practices required by clause (i), encourage State departments of agriculture and education, school food authorities, local educational agencies, and local processing entities to purchase lower-price, non-standard size or shape produce to be used in school nutrition programs under this Act and the Child Nutrition Act of 1966 (42 U.S.C. 1771 et seq.); and.
			IVConsumers and Local Infrastructure
			401.Food date labeling
 (a)MisbrandingSection 403 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 343) is amended by adding at the end the following:
					
 (z)If it is food whose date labeling is in violation of section 424.. (b)RequirementsChapter IV of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341 et seq.) is amended by adding at the end the following:
					
						424.Date labeling
 (a)In generalIf the labeling of food includes a date by which the food is recommended to be sold or consumed, such date—
 (1)shall be immediately preceded by the words Best if Used By; (2)shall be immediately followed by the statement Manufacturer’s Suggestion Only in the same size, font, and color as such date; and
 (3)shall not be characterized as a sell-by, use-by, best-by, quality best-by, expires on, or other similar date.
								(b)High-Risk foods
 (1)DefinitionIn this subsection, the term high-risk food means food for which a listing pursuant to paragraph (3) is in effect. (2)LabelingIf the labeling of any high-risk food includes a date by which the food is recommended to be sold or consumed, such date—
 (A)shall be immediately preceded by the words Expires on; (B)shall be immediately followed by the statement Manufacturer’s Suggestion Only in the same size, font, and color as such date; and
 (C)shall not be characterized as a sell-by, use-by, best-by, quality best-by, freshest by, or other similar date.
 (3)ListThe Secretary shall— (A)not later than 180 days after the date of the enactment of this section, publish a list of foods that—
 (i)are sold ready-to-eat; and (ii)have a high risk of microbial contamination if not consumed by a certain date; and
 (B)periodically review and, as appropriate, update such list. (c)ExceptionThis section does not apply with respect to infant formula subject to section 412..
 (c)ApplicabilityThe requirements of sections 403(z) and 424 of the Federal Food, Drug, and Cosmetic Act, as added by this section, apply beginning on the date that is 1 year after the date of enactment of this Act, except that subsection (b)(3) of such section 424 is not subject to such delay in applicability.
				402.Support for national media campaigns to decrease the incidence of food waste
 (a)In generalThe Secretary of Agriculture shall support national media campaigns to decrease the incidence of food waste.
 (b)Mandatory fundingThe Secretary of Agriculture shall use $8,000,000 of funds of the Commodity Credit Corporation to carry out this section for fiscal year 2017. Such funds shall remain available until expended.
				403.Increase in resources for community facilities loans directed at composting and waste-to-energy
 operationsSection 306(a)(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 926(a)(1)) is amended by inserting after the 1st sentence the following: 5 percent of the amounts made available for each fiscal year for loans for essential community facilities under the preceding sentence shall be reserved for loans, in accordance with section 306(e)(2), for municipal or county composting and anaerobic digestion food waste-to-energy projects..
			404.Expansion of rural utilities service water and waste disposal program to provide loans and grants
			 for rural communities to adapt waste disposal facilities to incorporate
 food waste-to-energy operationsSection 306 of the Consolidated Farm and Rural Development Act (7 U.S.C. 1926) is amended by adding at the end the following:
				
					(e)Water or waste disposal loans and grants for projects To incorporate food waste-to-Energy
			 operations in waste disposal facilities
 (1)In generalNotwithstanding any other provision of law, beginning in fiscal year 2016, in addition to any other amounts available for water or waste disposal loans and grants under paragraphs (1) and (2) of subsection (a), $50,000,000 of the funds of the Commodity Credit Corporation for each fiscal year shall be available for the loans and grants, of which the Secretary shall use—
 (A)$25,000,000 for loans, in accordance with paragraph (2), for the adaptation of waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operations; and
 (B)$25,000,000 for grants, in accordance with paragraph (2), for the adaptation of waste disposal facilities to incorporate anaerobic digestion food waste-to-energy operations.
							(2)Requirements
 (A)In generalA loan or grant is made in accordance with this paragraph if, before making the loan or grant, the Secretary has obtained from the recipient—
 (i)a written agreement entered into between the recipient and a hunger-serving organization providing for the recipient and the organization to work together to ensure that apparently wholesome food (as defined in section 170(e)(3)(C)(iii) of the Internal Revenue Code of 1986) provided to the recipient is redistributed to the organization for provision to people in need of food; and
 (ii)a written end-product recycling plan, which shall provide for the disposal of the material resulting from any food-to-waste operation with respect to which the loan or grant is made, in accordance with guidelines which the Administrator of the Environmental Protection Agency shall establish, that ensures that the disposal does not create an environmental hazard.
 (B)Hunger-serving organization definedIn subparagraph (A), the term hunger-serving organization means— (i)a food bank (as defined in section 201A(5) of the Emergency Food Assistance Act of 1983);
 (ii)a food pantry (as defined in section 201A(6) of such Act); or (iii)a soup kitchen (as defined in section 201A(8) of such Act).
 (3)AvailabilityFunds made available under paragraph (1) shall remain available until expended.. 405.Grants for composting and food waste-to-energy projects (a)In generalSubtitle G of the Solid Waste Disposal Act (42 U.S.C. 6971 et seq.) is amended by adding at the end the following:
					
						7011.Grants for composting and food waste-to-energy projects
 (a)GrantsThe Administrator shall establish a grant program to award grants to eligible States to construct large-scale composting or food waste-to-energy anaerobic digestion projects.
 (b)Eligible StatesIn order to be eligible to receive a grant under this section, a State shall— (1)limit the amount of food waste that may be disposed of in landfills in the State;
 (2)enter into a written agreement with a hunger-serving organization providing for the State and the organization to work together to ensure that apparently wholesome food (as defined in section 170(e)(3)(C)(iii) of the Internal Revenue Code of 1986) provided to the State for the project is redistributed to the organization for provision to people in need of food; and
 (3)have in place a written end-product recycling plan, which shall provide for the disposal of the material resulting from the project, in accordance with guidelines which the Administrator of the Environmental Protection Agency shall establish, that ensures that the disposal does not create an environmental hazard.
 (c)Hunger-Serving organization definedIn subsection (b), the term hunger-serving organization means— (1)a food bank (as defined in section 201A(5) of the Emergency Food Assistance Act of 1983);
 (2)a food pantry (as defined in section 201A(6) of such Act); or (3)a soup kitchen (as defined in section 201A(8) of such Act).
 (d)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $100,000,000 for each fiscal year..
 (b)Clerical amendmentThe table of contents for such Act is amended by inserting after the item relating to section 7010 the following new item:
					
						
							Sec. 7011. Grants for composting and food waste-to-energy projects..
				
